Citation Nr: 0707786	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-28 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 
2001, for the grant of service connection for post-traumatic 
stress disorder.  

2.  Whether there was clear and unmistakable error in the 
July 27, 1995 decision that denied service connection for 
post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran-appellant served on active duty from June 1971 to 
June 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder and assigned a 70 percent rating, effective June 26, 
2001.  The veteran subsequently perfected a timely appeal as 
to the effective date assigned.

The Board notes that the RO has characterized the issue as 
whether there was clear and unmistakable error (CUE) in the 
assignment of an effective date of June 26, 2001, for the 
grant of service connection for post-traumatic stress 
disorder.  However, in an effort to properly define the 
issues that are currently before the Board on appeal (and to 
portray them in the light most favorable to the veteran), the 
issue on appeal has been recharacterized by the Board to 
conform to the veteran's specific pleadings.  It is clear 
from that analysis that the veteran has perfected a claim for 
an effective date earlier than June 26, 2001, for the grant 
of service connection post-traumatic stress disorder.  
Notably, that is the actual benefit that he is seeking.  It 
is equally clear, however, that the singular basis upon which 
that claim is founded is the veteran's underlying claim that 
there was CUE in the July 1995 decision that had denied his 
prior claim of entitlement to service connection for post-
traumatic stress disorder.  Consequently, the Board has 
characterized the issues as noted above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is seeking an effective date earlier than June 
26, 2001 for the grant of service connection for post-
traumatic stress disorder.  He asserts that the effective 
date should be as early as October 11, 1994, when he filed 
his initial claim of service connection for that disorder.  
As noted above, he bases this argument on the theory that 
there was CUE in the July 1995 rating decision, wherein the 
RO, in pertinent part, denied the appellant's October 1994 
claim of entitlement to service connection for post-traumatic 
stress disorder.  

He has further asserted in general terms that he was much too 
mentally ill because of his service in Vietnam to have filed 
a timely notice of disagreement with the July 1995 rating 
decision that initially denied his claim of service 
connection for post-traumatic stress disorder.  

With respect to the claim for entitlement to an effective 
date earlier than June 26, 2001 for the grant of service 
connection for post-traumatic stress disorder, the Board is 
cognizant of the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Huston v. Principi, 17 
Vet. App. 195 (2003), that the notice requirements of the 
VCAA pertained to challenges to the effective date of an 
award of benefits.  Although the veteran was provided with 
notice of the existence of the VCAA in September 2001 as to 
the underlying service connection claim, that notice did not 
discuss the evidence necessary to substantiate a claim of 
entitlement to an earlier effective date.  Thus, the Board 
finds that this issue must be remanded so that the veteran 
can be provided appropriate VCAA notice as to the claim for 
an earlier effective date.

Furthermore, as noted above, the veteran has argued that he 
was much too mentally ill at the time to have filed a timely 
notice of disagreement with the July 1995 rating decision 
that initially denied his claim of service connection for 
post-traumatic stress disorder.  

For the purposes of determining whether a claimant filed 
timely appeal, equitable tolling is available where a veteran 
is able to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs or unable to function in society.  
Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 
2006).  In that regard, the Court recently held in Hunt v. 
Nicholson, 04-1970 (U.S. Vet. App. Dec. 13, 2006) that the 
principals of equitable tolling as outlined in Barrett III 
apply to appeals made to the Board.  

Consequently, the Board finds that the VCAA notice letter 
should also specifically advise the veteran of the standard 
set forth in Barrett for determining whether mental illness 
should result in equitable tolling as to the time deadlines 
for perfecting an appeal to the Board.

With respect to the underlying claim of CUE in the 1995 
rating decision, the Board finds that the provisions of the 
VCAA and its implementing regulations do not apply.  In this 
regard, the Board notes that the Court has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

However, as the veteran has specifically challenged the 
finality of the 1995 rating decision in arguing for an 
earlier effective date, the Board finds these issues to be 
"inextricably intertwined" because a claim for CUE can only 
be brought in regard to a final decision.  Thus, the Board 
finds that the claim for CUE may not be adjudicated until 
such time as his claim for an earlier effective date has been 
fully developed.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that the 
notification requirements VCAA and its 
implementing regulations are fully 
complied with and satisfied.  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim for an earlier 
effective date; (2) inform the claimant 
about the information and evidence that VA 
will seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to the 
claims.  The veteran must also be advised 
that equitable tolling of the time 
deadlines for filing an appeal to the 
Board is available where a veteran is able 
to show that the failure to file was the 
direct result of a mental illness that 
rendered him incapable of rational thought 
or deliberate decision making, or 
incapable of handling his own affairs or 
unable to function in society.

2.  The AMC is free to undertake any 
additional development or notice deemed 
necessary as a result of any response 
received from the veteran.  Once such 
development has been completed, the AMC 
should readjudicate the veteran's claims.  
If they are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



